Citation Nr: 9924000	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-02 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to November 
1946, from January 1951 to January 1954, and from January 
1955 to June 1971.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for hearing loss in the left ear was 
granted but in which service connection for that in the 
right, denied.

In a statement received at his hearing in April 1998, the 
veteran claimed entitlement to service connection for 
tinnitus.  This matter is referred to the RO for appropriate 
action.  


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between a current right ear hearing loss disability and 
injury or disease during the veteran's active service.   


CONCLUSION OF LAW

The claim for service connection for right ear hearing loss 
is not well-grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran was engaged in combat with the enemy during a 
period of war, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 1991).  Nonetheless, a 
combat veteran is still required to submit competent evidence 
of a current disability, and of a nexus between that 
disability and an incident of service.  Arms v. West, 12 Vet. 
App. 188, 194-5 (1999); see also Wade v. West, 11 Vet. App. 
302, 305 (1998).

VA regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those same frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Service connection for hearing loss may be established where 
these hearing loss thresholds are currently met and the 
evidence of record, including that pertinent to service, 
establishes that a current hearing loss was incurred in 
service.  See Ledford v. Derwinski, 3 Vet. App. 87, 87 
(1992); 38 C.F.R. § 3.303(d).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1998).  
Organic diseases of the nervous system-within which 
classification sensorineural hearing loss falls-are of the 
chronic diseases for which the presumption is granted.  
38 C.F.R. § 3.309(a) (1998).

The veteran avers that is right ear hearing loss is the 
result of his exposure to acoustic trauma during his active 
service.  Specifically, he avers that, while assigned in 
vehicle maintenance to an artillery unit on the front lines 
in Korea in 1951, he was exposed to the sounds of guns firing 
and detonations, and to concussions so fierce candles were 
knocked out and tents, down.  To this end, he has proffered 
medical evidence establishing that he now suffers from 
hearing loss in his right ear.  A May 1997 VA examination 
report demonstrates that the veteran does exhibit hearing 
loss in his right ear as defined by 38 C.F.R. § 3.385.  In 
addition, his assertion that he was exposed to acoustic 
trauma while on active service is sufficient evidence of in-
service injury for the purpose of well-grounding his claim.  
However, he has not proffered any competent medical evidence 
showing a causal relationship between this hearing loss and 
any inservice right ear injury or disease.

With the exception of a clinical record dated in 1953 and 
showing admission and treatment for strained muscles 
following a fall, the veteran's service medical records for 
the period of active duty dating January 1951 to January 1954 
are not of record.  The National Personnel Records Center 
(NPRC) has identified that these records were destroyed in 
the 1973 fire in St. Louis.  Further research, including 
requesting records of the Surgeon General's Office, has been 
accomplished, with some success.  The veteran's reports of 
physical examination and entrance to and discharge from 
active service, dated in January 1951 and January 1954, 
respectively, are of record.  However, in the former, the 
examiner did not record results of hearing tests and the 
latter reveals no abnormality.  Rather, hearing is shown to 
have measured 15 of 15, whispered voice, in the right ear at 
the veteran's discharge in January 1954.  Furthermore, these 
reports reveal no complaints or findings of any right ear 
injury, disease, defect, abnormality or other condition.  In 
fact, in January 1954, the examiner specifically noted that 
the veteran had experienced no serious illness or injury 
during this period of active service. 

Other results of hearing or audiometric tests conducted 
throughout the veteran's active service are as follows:


WV
Hertz
date

500
1000
2000
3000
4000
3/46
20/2
0





11/4
6
15/1
5





1/55
15/1
5





5/57
15/1
5





5/63

10
10
10
15
25
10/6
4

10
10
15
20
30
7/66

0
0
0
15
15
1/71

5
10
15
35
35

The Board notes that the results of audiometric testing for 
the right ear reflected in the veteran's report of physical 
examination at discharge, in January 1971-unlike that of the 
left ear-does not reflect establish hearing loss as defined 
by 38 C.F.R. § 3.385.

Of the remainder of his service medical records, an entry 
reflects complaints of vertigo in November 1957, which the 
examiner diagnosed as viral labyrinthitis.  Nothing further 
follows.  Rather, the extant service medical records, 
including reports of medical history and examination 
throughout his active service, are devoid of any complaints 
of or treatment for right ear injury, disease, hearing loss; 
and are devoid of any findings of right ear abnormalities, 
defects, diagnoses, or any other problem.

The veteran has testified, in an April 1998 hearing before a 
hearing officer sitting at the RO, that he first noticed 
difficulty hearing in the early 1970s, possibly within the 
presumptive one-year period.  The first diagnosis of hearing 
loss in the right ear, however, is not until May 1997-nearly 
26 years after the veteran's retirement from active service.  
Furthermore, the veteran testified that it was not until 1989 
or 1990-18 or 19 years, respectively, after his discharge 
from active service and well-beyond the one-year presumptive 
period-that he received treatment, a hearing aid, for his 
right ear disability.  In a statement submitted to the RO in 
May 1998, he noted that he received his first hearing test 
and was first advised of his hearing loss problem in 1973-74, 
which is still outside the one-year presumptive period.  
Moreover, in this statement he further indicated that he was 
employed in occupations in which he was exposed to loud 
noises after his retirement from the military.  He stated 
that he had worked for a company that made files, in which 
his duties required that he work around loud noise-albeit 
with ear protection.  Subsequently, he worked for the 
railroad, which also required that he work around loud 
noises-also with ear protection.   The 1994 VA examination 
report, which includes a history as given by the veteran of 
14 years' employment with the railroad, corroborates this 
employment history.

There is no other medical evidence or medical expert opinion 
as to the etiology of the veteran's current right ear hearing 
loss.  Other medical records, including private treatment 
records dated from 1990 to 1994 and an October 1994 VA 
examination report, are of record but are silent as to any 
complaints or findings of any right ear injury, disease, 
hearing loss, or any other problem.  Furthermore, the veteran 
has not submitted lay testimony or other evidence 
demonstrating a continuity of symptomatology.

The veteran has presented his own statements regarding the 
cause of his right ear hearing loss.  However, the record 
does not show that the veteran is a medical professional, 
with the training and expertise to provide clinical findings 
regarding the nature and extent of his right ear hearing 
loss, or its etiologic relationship to service.  
Consequently, his statements are credible concerning his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his current right 
ear hearing loss and his inservice exposure to acoustic 
trauma, his claim for service connection for right ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra; see also Arms, supra, and Wade, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its statement of the case and supplemental 
statement of the case, which informed the veteran of the 
reasons his claim had been denied.  Also, by this decision, 
the Board informs the veteran of the type of evidence needed 
to make his claim well grounded.

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 14, 1999), the United States Court of Appeals for 
Veterans Claims rejected the argument that 38 C.F.R. 
§§ 3.103(a), 3.159(a); VA Adjudication Procedure Manual M21-
1, Part III, para. 1.03(a) and Part IV, para. 2.10(f); and 
policies set forth in other VA documents require VA to assist 
the claimant in developing facts pertinent to the claim even 
though a well-grounded claim had not yet been submitted.  The 
Court concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, the 
Board sees no basis upon which to comply with the 
representative's request in this regard.


ORDER

The claim for service connection for right ear hearing loss 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

